Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claims
Claims 1-38 have been canceled. Claims 39-58 have been added. Claims 39-58 are pending and rejected in the application.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 41, 46, 47, 48, 53, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. U.S. Patent Publication (2018/0045068; hereinafter: Soffer) in view of Nelson et al. U.S. Patent Publication (2019/0108493; hereinafter: Nelson)

Claims 39, 46, and 53
As to claims 39, 46, and 53, Soffer discloses a computer-implemented system comprising: one or more computers programmed for providing an in-context cognitive information assistant by: 
obtaining a calendar entry for a user and invitees (paragraph[0083] and Table II, “Place an entry in the calendar for a specified event… INVITE Place an entry in the calendar for an event to be shared with a specified user/users….TELL Share specified status information with another user…etc.”); 
supplementing the calendar entry by obtaining conversations between the user and the invitees(paragraph[0083] and Table II, “MEET ME AT . . . Place an instruction in the calendar to arrive at a specified location at a specified time PICK ME UP AT . . . Place an instruction in the calendar to navigate vehicle to a specified location at a specified time and continue to the next destination…etc., the reference describes the system entering instructions (i.e., supplementing, as claimed) into the calendar entry.), the conversations comprising emails, chats, texts, and instant messages related to the calendar entry (paragraph[0083], “The user input causes PDA 22 to automatically initiate communications with the appropriate peer device (or devices)--typically another user's PDA. The PDAs exchange queries and responses in order to determine the availability of the respective users and to automatically schedule events…etc.”, the reference describes communication devices sending and receiving responses (i.e., chats, as claimed) between users of a scheduled calendar event.); 

Soffer does not appear to explicitly disclose 
extracting cognitive data for the calendar entry and the conversations, the cognitive data comprising entities, topics, and concepts; 
finding relevant materials related to both the calendar entry and the conversations in a corpus using the entities, the topics, and the concepts of the cognitive data; and 
providing the relevant materials to the user in advance of the calendar entry and future conversations with the invitees.

However, Nelson discloses extracting cognitive data for the calendar entry and the conversations (paragraph[00145], “Cognitive computing functionality provided by meeting intelligence apparatus 102 may be used to analyze statements made during an electronic meeting to determine whether an implicit command or request for a new electronic meeting has been made during an electronic meeting….etc.”), the cognitive data comprising entities, topics, and concepts (paragraph[0154], “Susan G. is a member of the Pluto project team and was the owner of code review meetings for other projects, which combined makes Susan G. a candidate for the meeting owner of the second code review meeting for the Pluto project. This example illustrates how cognitive computing may be useful in providing suggestions for missing information for a new electronic meeting. This approach may be applied to any missing information, depending upon a particular implementation…etc.”); 
finding relevant materials related to both the calendar entry and the conversations in a corpus using the entities, the topics, and the concepts of the cognitive data(paragraph[0213]-paragraph[0214], “meeting intelligence apparatus 102, provides content supplementation services for electronic meetings. These services provide supplemental information for electronic meetings, including additional information about agenda items, electronic meeting content, and meeting participants, and translation information….etc.”); and 
providing the relevant materials to the user in advance of the calendar entry and future conversations with the invitees (paragraph[0132], “. This may include, for example, scheduling meetings, creating agendas and specifying content to be shared/discussed, inviting participants…etc.” and paragraph[0230], “The meeting data repository stores data pertaining to any number of electronic meetings, and may include data for prior electronic meetings, current electronic meetings, and future electronic meetings. Examples of data for prior, current and future electronic meetings include, without limitation, meeting agendas, meeting participant information, meeting invitation information, meeting transcripts, minutes and notes, action items, etc., as well as results data that includes the results of analyzing any of the foregoing types of data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soffer with the teachings of Nelson to determine an agenda for meeting based on conversations from users which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soffer with the teachings of Nelson to avoid wasting time in a meeting by having a system that adequately prepare for meetings by analyzing meeting participation and researching the issues. (Nelson: paragraph[0004]-paragraph[0005])

Claims 40, 47, and 54
As to claims 40, 47, and 54, the combination of Soffer and Nelson discloses all the elements in claim 39, as noted above, Nelson further disclose displaying the relevant materials to the user in a single interface irrespective of their actual storage location (paragraph[0163], “Alternatively, agenda creation screen 250 may include a control for requesting the generation and display of suggested agenda items 256…etc.”).

Claims 41, 48, and 55
As to claims 41, 48, and 55, the combination of Soffer and Nelson discloses all the elements in claim 39, as noted above, Nelson further disclose supplementing the calendar entry by obtaining other available information posted by the invitees (paragraph[0160], “For example, a request for suggested agenda items may include any of the data specified by a user in new meeting portion 234 of electronic meeting management screen 230…etc.”).

Claims 42, 43, 44, 45, 49, 50, 51, 52, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. U.S. Patent Publication (2018/0045068; hereinafter: Soffer) in view of Nelson et al. U.S. Patent Publication (2019/0108493; hereinafter: Nelson) and further in view of Ganani U.S. Patent Publication (2016/0092578; hereinafter: Ganani) 

Claims 42 and 49
As to claims 42 and 49, the combination of Soffer and Nelson discloses all the elements in claim 39, as noted above, but do not appear to explicitly disclose sending text of the calendar entry and the conversations to one or more cognitive services to obtain the cognitive data comprising the entities, the topic and the concepts related to the calendar entry and the conversations. 

However, Ganani discloses sending text of the calendar entry and the conversations to one or more cognitive services to obtain the cognitive data comprising the entities, the topic and the concepts related to the calendar entry and the conversations (paragraph[0014], “To generate agendas for meetings, an agenda planning system is provided. The agenda planning system can generate suggested agenda items for scheduled meetings based on various available data, such as emails sent on the topic, previous meetings materials, subject and participants in the meeting appointment….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soffer with the teachings of Nelson and Ganani for a system to analyze sent data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soffer with the teachings of Nelson and Ganani to generate agendas for meetings (Ganani: paragraph[0014]).

Claims 43 and 50 
As to claims 43 and 50, the combination of Soffer, Nelson, and Ganani discloses all the elements in claim 49, as noted above, and Ganani further disclose a priming step of indexing the cognitive data in the corpus, wherein: content is sent to the cognitive services to extract the cognitive data (paragraph[0015], “The agenda planning system can filter and/or rank the potential agenda items based on relevancy, and then propose the potential agenda items to one or more of the meeting host or participants. The host or participants can select the appropriate agenda items to include in the meeting agenda, and based on the feedback, the agenda planning system can adapt or learn…etc.”); and 
the cognitive data is stored in the corpus with reference to the content (paragraph[0023], “The agenda planning system 212 can generate agenda items (e.g., agenda items 110, 112, and 114) for a requested meeting based on various data available in the email database 204 and calendar database 206 on the server 202 and the email and calendar database 210 stored on the client device 208. The agenda planning system 212 can generate agenda items from previous meetings that were marked as needing further discussion, and other sources of information other than email database 204 and calendar database 206…etc.”).

Claims 44 and 51
As to claims 44 and 51, the combination of Soffer, Nelson, and Ganani discloses all the elements in claim 39, as noted above, and Nelson further disclose prioritizing the cognitive data based on a source for the content, the content's author, and the author's relationship with the user, the invitees, or both(paragraph[0168], “According to one embodiment, information for other electronic meetings, such as agendas, transcripts, meeting minutes, etc., are analyzed to determine suggested meeting participants 268 for the current electronic meeting…etc.”).

Claims 45, 52, and 58
As to claims 45, 52, and 58, the combination of Soffer and Nelson discloses all the elements in claim 39, as noted above, but do not appear to explicitly disclose using confidence values and frequency values of each of the entity, the topic, and the concept, wherein entities, topics, and concepts with a higher frequency value are more relevant than entities, topics, and concepts with a lower frequency value, wherein the frequency value is a measurement of how frequently the entities, the topics, and the concepts are found in conversations between the user and the invitees. 

However, Ganani discloses using confidence values and frequency values of each of the entity, the topic, and the concept, wherein entities, topics, and concepts with a higher frequency value are more relevant than entities, topics, and concepts with a lower frequency value, wherein the frequency value is a measurement of how frequently the entities, the topics, and the concepts are found in conversations between the user and the invitees (paragraph[0040], “In other embodiments, the agenda items can be ordered based on a chronological order of appearance of the agenda items in the email word search associated with the subject. For instance, if agenda item X was discussed over email on a first day, and agenda item Y was discussed in an email sent on a second day or at a later time than the first email, then agenda item X can be ranked before agenda item Y….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soffer with the teachings of Nelson and Ganani for a system to analyze sent data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soffer with the teachings of Nelson and Ganani to generate agendas for meetings (Ganani: paragraph[0014]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. U.S. Patent Publication (2018/0045068; hereinafter: Soffer) in view of Nelson et al. U.S. Patent Publication (2019/0108493; hereinafter: Nelson) and further in view of Lai et al. U.S. Patent Publication (2013/0254296; hereinafter: Lai) 

Claim 56
As to claims 56, the combination of Soffer and Nelson discloses all the elements in claim 53, as noted above, but do not appear to explicitly disclose controlling access to the relevant materials provided to the user by marking content as private, organizationally public, public, in the corpus, wherein access to content marked private or organizationally public is controlled using a list of users, groups or communities and their respective access privileges.

However, Lai discloses  controlling access to the relevant materials provided to the user by marking content as private, organizationally public, public, in the corpus, wherein access to content marked private or organizationally public is controlled using a list of users, groups or communities and their respective access privileges (paragraph[0035]-paragraph[0036], “File libraries can be maintained, where a type or role of user is granted access to a library and, thus, is granted access to all of the files in that library. In some implementations, external users can be restricted from editing the content of such files, while internal users can freely do so. In some community implementations, file collaboration and editing privileges can be granted to both external and internal users, and users have the ability to choose whether to upload or share a file or other data in a community, knowing that other various types of users within the community would have the ability to freely view, collaborate about, and edit that data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soffer with the teachings of Nelson and Lai to set access privileges for users which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soffer with the teachings of Nelson and Lai to provide on-demand services in an online social network using a database system (Lai: paragraph[0003]).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. U.S. Patent Publication (2018/0045068; hereinafter: Soffer) in view of Nelson et al. U.S. Patent Publication (2019/0108493; hereinafter: Nelson) and further in view of Lai et al. U.S. Patent Publication (2013/0254296; hereinafter: Lai) and further in view of Ganani U.S. Patent Publication (2016/0092578; hereinafter: Ganani) 

Claim 57
As to claims 57, the combination of Soffer, Nelson, and Lai discloses all the elements in claim 56, as noted above, and Nelson further disclose prioritizing the cognitive data based on a source for the content, the content's author, and the author's relationship with the user, the invitees, or both(paragraph[0168], “According to one embodiment, information for other electronic meetings, such as agendas, transcripts, meeting minutes, etc., are analyzed to determine suggested meeting participants 268 for the current electronic meeting…etc.”).

Nelson does not appear to explicitly disclose a priming step of indexing the cognitive data in the corpus, wherein: 
content is sent to the cognitive services to extract the cognitive data; 
the cognitive data is stored in the corpus with reference to the content;

However, Ganani discloses a priming step of indexing the cognitive data in the corpus, wherein: 
content is sent to the cognitive services to extract the cognitive data(paragraph[0015], “The agenda planning system can filter and/or rank the potential agenda items based on relevancy, and then propose the potential agenda items to one or more of the meeting host or participants. The host or participants can select the appropriate agenda items to include in the meeting agenda, and based on the feedback, the agenda planning system can adapt or learn…etc.”); 
the cognitive data is stored in the corpus with reference to the content (paragraph[0023], “The agenda planning system 212 can generate agenda items (e.g., agenda items 110, 112, and 114) for a requested meeting based on various data available in the email database 204 and calendar database 206 on the server 202 and the email and calendar database 210 stored on the client device 208. The agenda planning system 212 can generate agenda items from previous meetings that were marked as needing further discussion, and other sources of information other than email database 204 and calendar database 206…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soffer with the teachings of Nelson, Lai, and Ganani for a system to analyze sent data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soffer with the teachings of Nelson, Lai, and Ganani to generate agendas for meetings (Ganani: paragraph[0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 27, 2021                                                                                                                                                                                                     


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000